A petition for leave to file an information in quo warranto
was filed in the circuit court of Edgar county challenging the right of Fred Curtis, an owner of the fee, subject to a life estate, in lands in a drainage district, to serve as a commissioner in the district. The defendant, Curtis, filed a demurrer to the petition. The demurrer was overruled, the defendant elected to stand by the demurrer, and an appeal was prayed and allowed to this court from the ruling of the trial court overruling the demurrer.
No judgment of ouster was entered, and the record shows the entry of no other judgment or order except the order allowing the appeal and providing for the amount and approval of the appeal bond. There must be a final judgment which settles the rights of the parties in respect *Page 629 
of the subject matter of the suit and concludes them until it is reversed or set aside to authorize an appeal to this court. (People v. Drainage Comrs. 282 Ill. 514; Miller v. Bunn, 336 id. 203.) No final judgment or order has been made in this case. The appeal is therefore dismissed.
Appeal dismissed.